Case 20-30851-KLP              Doc 81    Filed 05/28/21 Entered 05/28/21 08:02:31        Desc Main
                                         Document     Page 1 of 3



                                 UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF VIRGINIA
                                          Richmond Division

   In re:                                                 :
                                                          :
             ANDREW RONALD BERNSTEIN,                     : Case No: 20-30851
                                                          : Chapter 13
                       Debtor.                            :

                  ORDER APPROVING SHORT SALE OF REAL PROPERTY

             The Debtor having filed his Motion to Approve Short Sale of Real Property;

   Notice having been given to Carl M. Bates, the duly appointed Chapter 13 Trustee, and

   all creditors and parties in interest; and the Chapter 13 Trustee and counsel filing the sole

   objection having consenting to this order, as evidenced by their endorsements below; it

   is,

             ORDERED, that the Court approves of the sale of the Debtor’s interest in the

   following described real property to Equity Trust Company Custodian FBO John M.

   Fauver IRA, Kimberly Anderson, and Sarah Anderson, for Four Hundred Six Thousand

   Dollars ($406,000):

                All that certain lot, piece or parcel of land, lying and being in the
                County of Chesterfield, Virginia, known numbered and designated s
                Lot 8, Block A, Section B, all as shown on plat entitled “Cross Creek,
                Section B, Chesterfield County, Virginia”, made by Balzer &
                Associates, Inc., Architects, Engineers & Surveyors, dated February
                11, 1987, recorded March 16, 1987, in the Clerk’s Office, Circuit
                Court, Chesterfield County, Virginia in Plat Book 56, page 46 to
                which said plat reference is hereby made for a particular description
                of the said property.

                BEING the same real estate conveyed to Andrew R. Bernstein by
                Deed of Bargain and Sale from Chesterfield Construction Services,
                Inc., a Virginia Corporation, dated February 21, 1990, and recorded
                March 1, 1990 in Deed Book 2074 at page 882, among the land
                records of Chesterfield County, Virginia;

   James H. Wilson, Jr., VSB No: 27878              1
   Counsel for Debtor
   4860 Cox Road, Suite 200
   Glen Allen, VA 23060
   (804) 740-6464
Case 20-30851-KLP              Doc 81    Filed 05/28/21 Entered 05/28/21 08:02:31      Desc Main
                                         Document     Page 2 of 3



                and known as 3304 Crossings Way, Midlothian, Virginia 23113;

             Tax PID no: 722-72-21-37-000-000; and it is further,

             ORDERED, that the proceeds of the sale will be used to: (a) pay $380,000 to the

   holder of the note secured by the first deed of trust, and make a partial payment to the

   holder of the note secured by the second deed of trust; (b) pay related administrative

   closing and settlement costs, including an agreed seller subsidy toward the purchasers’

   closing costs and fees as agreed, and a real estate agent’s sales commission to the Debtor;

   and (c) pay any excess funds over to the chapter 13 trustee.

          May 26 2021                                /s/ Keith L Phillips
                                                    ________________________________
                                                    Keith L. Phillips
                                                    United States Bankruptcy Judge
                                                                        May 28 2021
                                                    Entered on Docket:_________________

   I ASK FOR THIS:

   /s/ James H. Wilson, Jr.
   James H. Wilson, Jr.
   Counsel for Debtor
   VSB No: 27878
   4860 Cox Road, Suite 200
   Glen Allen, VA 23060
   (804) 740-6464

   SEEN AND AGREED:

   /s/ Carl M. Bates
   Carl M. Bates, Chapter 13 Trustee
   P. O. Box 1819
   Richmond, VA 23218-1819
   (804) 237-6800




   James H. Wilson, Jr., VSB No: 27878              2
   Counsel for Debtor
   4860 Cox Road, Suite 200
   Glen Allen, VA 23060
   (804) 740-6464
Case 20-30851-KLP              Doc 81       Filed 05/28/21 Entered 05/28/21 08:02:31   Desc Main
                                            Document     Page 3 of 3



   SEEN AND AGREED:

   /s/ Daniel K. Eisenhauer
   Daniel K. Eisenhauer, Esq., VSB No: 85242
   Counsel for U.S. Bank Trust, N.A., Trustee
   P.O. Box 2548
   Leesburg, VA 20177
   703-777-7101


                                         Local Rule 9022-1(C) Certification

          The foregoing Order was endorsed by and/or served upon all necessary parties
   pursuant to Local Rule 9022-1(C).


                                                         /s/ James H. Wilson, Jr.
                                                         James H. Wilson, Jr.

   PARTIES TO RECEIVE COPIES:

   Carl M. Bates, Chapter 13 Trustee
   P. O. Box 1819
   Richmond, VA 23218

   James H. Wilson, Jr.
   Attorney & Counsellor at Law
   4860 Cox Road, Suite 200
   Glen Allen, VA 23060

   Daniel K. Eisenhauer, Esq.
   P.O. Box 2548
   Leesburg, VA 20177




   James H. Wilson, Jr., VSB No: 27878                   3
   Counsel for Debtor
   4860 Cox Road, Suite 200
   Glen Allen, VA 23060
   (804) 740-6464
